 1   MCGREGOR W. SCOTT
     United States Attorney
 2   HENRY Z. CARBAJAL III
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6   United States of America

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:15-cr-00325 LJO-SKO
11                                 Plaintiff,               STIPULATION RE RESTITUTION
                                                            SCHEDULE; ORDER
12   v.
                                                            JUDGE: Hon. Lawrence J. O’Neill
13   FERNANDO ALANIS,                                       DATE: November 26, 2018
                                                            TIME: 8:30 a.m.
14                                 Defendant.               COURTROOM: Four
15

16                                              STIPULATION
17          The United States of America, by and through its counsel of record, and defendant, by and
18
     through his counsel of record, hereby stipulate as follows:
19
            1.      The defendant was sentenced by the Court on June 4, 2018, following conviction
20
     after a guilty plea to two counts of mail fraud (18 U.S.C. § 1341).
21

22          2.      Prior to sentencing, the government submitted a calculation of the restitution amount

23 to the Probation Office. The defendant agreed in his plea agreement to pay the full amount of

24 restitution to all victims and that restitution was mandated by statute. Dkt. No. 37, Plea Agreement,

25 at 2-3. However, the defendant did not agree to an exact amount of restitution, only that restitution
26
     would not exceed $456,548.
27
            3.      By prior Court order, the Court set a restitution hearing for October 22, 2018 at 8:30
28
                                                        1
29

30
     a.m.
 1
            4.      The government submitted to the defendant a proposed stipulation as to the exact
 2

 3 restitution amount owed by the defendant. However, defense counsel needs additional time to

 4 confer with his client on the government’s proposal and receive authorization to enter into the

 5 stipulation. As the defendant is incarcerated out of state in Texas, the defense is requesting that the

 6
     restitution hearing be continued until November 26, 2018. The defense anticipates that this will
 7
     afford enough time for defense to confer with the defendant on the government’s proposal. The
 8
     parties therefore jointly request that a restitution hearing be set for November 26, 2018, at 8:30 a.m.
 9

10 The parties expect that in the interim, they will reach agreement as to the restitution amount owed,

11 and will submit a stipulation and proposed order reflecting that agreement. The parties will make

12 every effort to avoid any further continuances of the restitution hearing.

13          5.      Given prior Court orders in this case, the continued restitution hearing would be held
14
     in accordance with 18 U.S.C. § 3664(d) and Dolan v. United States, 560 U.S. 605 (2010).
15
     IT IS SO STIPULATED.
16
     DATED:         October 18, 2018
17                                         /s/ Henry Z. Carbajal III
                                           HENRY Z. CARBAJAL III
18                                         Assistant United States Attorney
19 DATED:           October 18, 2018
                                           /s/Nicholas F. Reyes
20                                         NICHOLAS F. REYES
                                           Counsel for Defendant
21                                         FERNANDO ALANIS
22                                                ORDER
23
            IT IS SO FOUND. The restitution hearing in the above-captioned case is continued to
24
   November 26, 2018, at 8:30 a.m.
25 IT IS SO ORDERED.
26
        Dated:     October 18, 2018                        /s/ Lawrence J. O’Neill _____
27                                                UNITED STATES CHIEF DISTRICT JUDGE
28
                                                       2
29

30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     3
29

30
